                            THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NORTH DAKOTA

United States of America,             )
                                      )       ORDER
               Plaintiff,             )
                                      )
       vs.                            )
                                      )
Aaron James Wounded Face,             )      Case No.: 1:19-cr-210
                                      )
               Defendant.             )


       On December 16, 2019, the court issued an order temporarily releasing defendant to his aunt

for transport to the Parshall Resource Center for a chemical dependency evaluation. The order

provided in relevant part that defendant was to return to Heart of America Correctional and

Treatment Center ("HACTC") by 5:00 p.m.

       On December 18, 2019, the United States Marshal advised the court that, as of 1:00 p.m.,

defendant's ride had yet to arrive at HACTC. Given the late hour, it seems unlikely that defendant

will be able to travel to the Parshall Resource Center, complete an evaluation, and return to HACTC

by 5:00 p.m. Accordingly, the court vacates its December 16, 2019, order temporarily releasing

defendant.

       IT IS SO ORDERED.

       Dated this 18th day of December, 2019.

                                             /s/ Clare R. Hochhalter
                                             Clare R. Hochhalter, Magistrate Judge
                                             United States District Court
